DETAILED ACTION
Previous final rejection has been vacated and time period has reset to begin with mailing date of this action.
Claim 9-11 are newly added claims. Claims 1-11 are pending examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (US 20050225057) in view of Niu et al (CN 103395460).
Regarding claim 1, Yamamoto et al disclose a vehicle body cover that covers front, left, and right sides of a front upper portion of a saddle-type vehicle, the vehicle body cover comprising:
a front cover that covers the front side of the front upper portion of the saddle-type
vehicle (Fig. 2, #38); and
a pair of side covers that respectively cover the left side and the right side of the front
upper portion of the saddle-type vehicle (Fig. 2, #33),
but does not explicitly disclose wherein an inward surface of at least one of the pair of side covers in a vehicle width direction is provided with a harness insertion groove for inserting therein and positioning a wire harness including wires connected to an electric device including a meter unit provided at the front upper portion of the saddle-type vehicle. However, Niu et al teaches the limitation, at least see page 2, paragraph 6. It would have been obvious to modify the teaching of Yamamoto et al to include wherein an inward surface of at least one of the pair of side covers in a vehicle width direction is provided with a harness insertion groove for inserting therein and positioning a wire harness including wires connected to an electric device including a meter unit provided at the front upper portion of the saddle-type vehicle to improves the assembly efficiency and the assembly quality is easy to control, and rationally designing each component connected to structure. 
Regarding claim 2, Yamamoto et al disclose the limitations indicated above and further disclose wherein the at least one of the pair of side 15covers includes: an outer panel that forms a wall portion at an outer side in the vehicle width direction (Fig. 2, #33); and an inner panel that forms a wall portion at an inner side in the vehicle width direction, and the harness insertion groove is opened inward in the vehicle width direction on the inner panel (paragraph 35, lines 1-9).  
Regarding claim 203, Yamamoto et al disclose the limitations indicated above and further disclose wherein a depth of the harness insertion groove is set such that the wire harness inserted into the harness insertion groove is buried in the harness insertion groove (paragraph 36, lines 1-8).  
Regarding claim 4, Yamamoto et al disclose the limitations indicated above and further disclose wherein a depth of the harness insertion 25groove is set such that a connector provided in the wire harness and inserted into the harness insertion groove is buried in the harness insertion groove (paragraph 36, lines 1-8 and Fig 8, #51).  
Regarding claim 5, Yamamoto et al disclose the limitations indicated above and further disclose wherein an upper opening edge portion of the harness insertion groove is located inward of a lower opening edge portion of the harness 30insertion groove in the vehicle width direction (paragraph 36, lines 1-8 and Fig 8, #51).  
Regarding claim 6, Yamamoto et al disclose the limitations indicated above and further disclose wherein the harness insertion groove 18extends in a front-rear direction and intersects with a front fork when the saddle-type vehicle is viewed from a side thereof (Fig. 1, #5)
Regarding claim 7, Yamamoto et al disclose the limitations indicated above and further disclose wherein the inner panel on which the 5harness insertion groove is formed is formed with an attachment hole for attachment of a clamp that fastens the wire harness inserted in the harness insertion groove to the harness insertion groove (Fig. 8, #51).  
Regarding claim 8, Yamamoto et al disclose the limitations indicated above and further disclose wherein the inner panel on which the 10harness insertion groove is formed is integrally formed with a stopper that fastens the wire harness inserted in the harness insertion groove to the harness insertion groove ((paragraph 36, lines 1-8).  
Regarding claim 9, Yamamoto et al disclose a saddle-type vehicle comprising: 
a vehicle body cover that covers front, left, and right sides of a front upper portion of the 15saddle-type vehicle (Fig. 2, #33); 
an electric device including a meter unit provided at the front upper portion of the saddle-type vehicle (paragraph 32, lines 1-6).; and 
a wire harness including wires connected to the electric device (paragraph 36, lines 1-8), wherein the vehicle body cover includes:
a front cover that covers the front side of the 20front upper portion of the saddle-type vehicle (Fig. 2, #38); and 
but does not explicitly disclose a pair of side covers that respectively cover the left side and the right side of the front upper portion of the saddle-type vehicle, wherein an inward surface of at least one of the pair of side covers in a vehicle width direction is provided with a harness insertion groove, and wherein the wire harness is inserted and positioned in the harness insertion groove. However, Niu et al teaches the limitation, at least see page 2, paragraph 6. It would have been obvious to modify the teaching of Yamamoto et al to include a pair of side covers that respectively cover the left side and the right side of the front upper portion of the saddle-type vehicle, wherein an inward surface of at least one of the pair of side covers in a vehicle width direction is provided with a harness insertion groove, and wherein the wire harness is inserted and positioned in the harness insertion groove to improves the assembly efficiency and the assembly quality is easy to control, and rationally designing each component connected to structure.
Regarding claim 10, Yamamoto et al disclose the limitations indicated above except wherein the harness insertion groove is opened inward in the vehicle width direction on the at least one of the pair of side covers and has a shape recessed the portion along the wire harness outward around the wire harness.  It would have been an obvious matter of design choice since applicant has not disclosed that the harness insertion groove is opened inward in the vehicle width direction on the at least one of the pair of side covers and has a shape recessed the portion along the wire harness outward around the wire harness solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with harness insertion groove is opened in a different direction.
Regarding claim 11, Yamamoto et al disclose the limitations indicated above and further disclose wherein the harness insertion groove is disposed substantially at a central portion of the at least one of the pair of side covers in an upper-lower direction and extends in a front-rear direction to pass through a substantially central portion of the at least one of the pair of side covers in the front-rear direction (Fig. 3, A).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663